DETAILED ACTION
1.         This Office Action is in response to Applicant’s Amendments and Remarks filed on 06/09/2022, which have been entered. Claims 1-3, 6-8, and 21-27 are examined below. Claims 9-13, 18, and 28 have been withdrawn from consideration. Claims 4-5, 14-17 and 19-20 have been canceled.

2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
3.	Applicant’s arguments, filed 06/09/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2008/0194105 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as presented below.

Claim Rejections - 35 USC § 103
4.         Claims 1-3, 6-8, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tois et al. (US 2018/0233350 A1).
	As to independent claim 1, Tois teaches a method of passivating a metal surface, the method comprising exposing a metal surface to a metal complex to form a passivated metal surface (see para. 0063-0065, 0088-0089, 0119), the metal complex comprising a metal atom and an organic ligand with at least three carbon atoms and a triple bond that eta bonds with the metal atom (see para. 0132-0192; e.g. para. 0136: a triple bonded C1-C10 hydrocarbon).
	Tois fails to explicitly disclose that the triple bond of the organic ligand “eta bonds with the metal atom”. 
However, Tois teaches a metal complex that reads on a specific embodiment of the present application, specifically a metal complex represented by general formula LnMXy in which L is a hydrophobic ligand, M is a metal such as Ta, X is an alkylamine (----NR2 where R is alkyl-), n=1 and y=3 (see para. 0152 & 0155-0169; corresponds to general formula M(NR2)3L defined in claim 6 and tantalum (Ta) as M in claim 3). It follows that the triple bond in Tois must have the ability to “eta bond with the metal atom” as it does in the instant application. If different results are achieved, it must be due to limitations that are not currently claimed. Alternatively, the metal complex of Tois would necessarily possess the claimed “eta bonding” property in view of the identical chemical structure. See MPEP 2111.01, 2111.02 and 2112.01.
Tois does not disclose the method with sufficient specificity to anticipate claim 1. There is some picking and choosing of “organic ligands with at least three carbon atoms and a triple bond” from the options for metal complexes taught by Tois in para. 0132-0177. However, one of ordinary skill in the art would have been motivated to select a metal complex that falls within the scope of the claims since both Tois and the present invention teach selective deposition of a passivation layer on a metal surface and/or a dielectric surface by exposing the surface(s) to a metal complex and/or barrier layer (see Tois Abstract & para. 0245-0249 and the present specification at para. 0007-0008 & 0031-0035). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a metal complex satisfying the features recited in instant claim 1 from the disclosure of Tois.
	As to claims 2-3, Tois teaches the method of claim 1, wherein the metal surface comprises copper, cobalt, tungsten, or molybdenum (see para. 0089); wherein the metal atom consists essentially of tantalum (see para. 0169).
	As to claim 6, Tois teaches the metal complex having the general formula recited in claim 6 (see para. 0155-0169: general formula LnMXy in which L is a hydrophobic ligand, M is a metal such as Ta, X is an alkylamine (NR2-), n=1 and y=3).
	As to claims 7-8, Tois fails to explicitly disclose the bond energy feature recited in claim 7 and film thickness feature recited in claim 8. However, given that the metal complex formula and method steps are the same in the instant claims as in Tois, a person having ordinary skill in the art would reasonably expect the bonds in the metal complex and film formed in the passivation method of Tois to have the characteristics recited in claims 7-8 because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established." Alternatively, one of ordinary skill in the art would discover the optimum or workable range for the bond energy and surface thickness of the film based on routine experimentation and the disclosure of Tois. See MPEP 2144.05.
As to independent claim 21, Tois teaches a method of passivating a metal surface, the method comprising exposing the metal surface to a metal complex to form a passivated metal surface (see para. 0063-0065, 0088-0089, 0119), the metal complex having a general formula of M(NR2)3L, where M is a metal, each R is independently selected from the group consisting of H and C1-C5 alkyl, and L is an organic ligand with at least three carbon atoms and a double or triple bond that eta bonds with the metal atom (see para. 0132-0150: a double or triple bonded C1-C10 hydrocarbon; see para. 0152 & 0155-0169: general formula LnMXy in which L is a hydrophobic ligand, M is a metal such as Ta, X is an alkylamine (----NR2 where R is alkyl-), n=1 and y=3.
	Tois fails to explicitly disclose that the triple bond of the organic ligand “eta bonds with the metal atom”. 
However, since the claimed metal complex is taught in Tois, the double or triple bond of Tois must have the ability to “eta bond with the metal atom” as it does in the instant application. If different results are achieved, it must be due to limitations that are not currently claimed. Alternatively, the double or triple bond in the metal complex of Tois would necessarily possess the “eta bonding” property in view of the substantially identical chemical structure. See MPEP 2111.01, 2111.02 and 2112.01.
Tois does not disclose the method with sufficient specificity to anticipate claim 21. There is some picking and choosing of “organic ligands with at least three carbon atoms and a double or triple bond” from the options for metal complexes taught by Tois in para. 0132-0177. However, one of ordinary skill in the art would have been motivated to select a metal complex that falls within the scope of claim 21 since both Tois and the present invention teach selective deposition of a passivation layer on a metal surface and/or a dielectric surface by exposing the surface(s) to a metal complex and/or barrier layer (see Tois Abstract & para. 0245-0249 and the present specification at para. 0007-0008 & 0031-0035). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a metal complex satisfying the features recited in instant claim 21 from the disclosure of Tois.
	As to claims 22-25, Tois teaches the method of claim 21, wherein the metal surface comprises copper, cobalt, tungsten, or molybdenum (see para. 0089); wherein M is tantalum (see para. 0169); wherein the organic ligand comprises an alkyne and a cycloalkene (see para. 0135-0150: double or triple bonded C1-C10 hydrocarbon, cyclic hydrocarbons C3-C8, and/or C6 aromatic rings).
	As to claims 26-27, Tois fails to explicitly disclose the bond energy feature recited in claim 26 and film thickness feature recited in claim 27. 
However, given that the metal complex formula and method steps are the same in the instant claims as in Tois, a person having ordinary skill in the art would reasonably expect the bonds in the metal complex and film formed by the passivation method of Tois to have the characteristics recited in claims 26-27 because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established." Alternatively, one of ordinary skill in the art would discover the optimum or workable range for the bond energy and surface thickness of the film based on routine experimentation and the disclosure of Tois to arrive at the features in claims 26-27. See MPEP 2144.05.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 17, 2022